276 F.2d 51
John W. WHITTY, Appellant,v.CITY OF NEW ORLEANS, Appellee.
No. 18059.
United States Court of Appeals Fifth Circuit.
March 29, 1960.

Howard W. Lenfant, Andry & Andry, Lenfant & Villere, New Orleans, La., for appellant.
David H. MacHauer, Asst. City Atty., Alvin J. Liska, City Atty., New Orleans, La., for appellee.
Jacob H. Morrison, New Orleans, La., for intervenor.
Before RIVES, Chief Judge, and HUTCHESON and JONES, Circuit Judges.
PER CURIAM.


1
It appearing that the appellant has ceased to have any property right in the subject of this litigation, by reason whereof the cause has become moot, it is therefore


2
Ordered that the appeal be dismissed.